DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1-3 are pending and examined.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 3/4/20 and 11/17/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4a. Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S420.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint This is a written description rejection.
The instant invention claims a method of treating a tumour (multiple myeloma or non- Hodgkin's lymphoma) in a subject, the method comprising: administering to the subject a fusion polypeptide comprising a first domain and a second αdomain, wherein the first domain comprises a polypeptide ligand which binds to a cell surface-associated antigen on cells of the tumour and the second domain comprises aglycosylated interferon α2b (IFNα2b) having a sequence of SEQ ID NO: 1 or SEQ ID NO: 2 and wherein the aglycosylated IFNα2b further comprises one or more amino acid substitutions or deletions which attenuate the activity of the aglycosylated IFNα2b. Methods are also drawn to generating a polypeptide ligand-attenuated IFNα2b fusion polypeptide in mammalian cells, wherein the polypeptide ligand-attenuated IFNα2b fusion polypeptide has improved heterogeneity and/or enhanced FcRn binding, the method comprising: culturing a recombinant mammalian cell comprising a polynucleotide encoding the polypeptide ligand-attenuated IFNα2b fusion polypeptide wherein T106 of the IFNα2b sequence is replaced with another amino acid or is deleted such that on expression the IFNα2b component of the fusion protein is aglycosylated.
The specification discloses in Tables 2, 3 and paragraphs [0134] the O-linked glycosylation site of anti-CD38 antibody attenuated interferon fusion constructs were removed by either substituting threonine 106 (T106) to alanine (T106A), serine (T106S), valine (T106V), glycine (T106G) or glutamic acid (T106E) or deleting T106 (ΔT106) and A145D (SEQ ID NO: 1) or A144D (SEQ ID NO: 2). However, the specification does not 

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed”  (See Vas-Cath at page 1116). 

The skilled artisan cannot envision all the detailed a method of treating a tumour (multiple myeloma or non- Hodgkin's lymphoma) in a subject, the method comprising: administering to the subject a fusion polypeptide comprising a first domain and a second αdomain, wherein the first domain comprises a polypeptide ligand which binds to a cell surface-associated antigen on cells of the tumour and the second domain comprises aglycosylated interferon α2b (IFNα2b) having a sequence of SEQ ID NO: 1 or SEQ ID NO: 2 and wherein the aglycosylated IFNα2b further comprises one or more amino acid substitutions or deletions which attenuate the activity of the aglycosylated IFNα2b. Methods are also drawn to generating a polypeptide ligand-attenuated IFNα2b fusion polypeptide in mammalian cells, wherein the polypeptide ligand-attenuated IFNα2b fusion polypeptide has improved heterogeneity and/or enhanced FcRn binding, the method comprising: culturing a recombinant mammalian cell comprising a polynucleotide encoding the polypeptide ligand-attenuated IFNα2b fusion polypeptide wherein T106 of the IFNα2b sequence is replaced with another amino acid or is deleted , regardless of the complexity or simplicity of the method of isolation. 
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  The polypeptide itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.  In Fiddes v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. 

Therefore, method of treating a tumour (multiple myeloma or non- Hodgkin's lymphoma) in a subject, the method comprising: administering to the subject a fusion polypeptide comprising a first domain and a second αdomain, wherein the first domain comprises a polypeptide ligand which binds to a cell surface-associated antigen on cells of the tumour and the second domain comprises aglycosylated interferon α2b (IFNα2b) having a sequence of SEQ ID NO: 1 or SEQ ID NO: 2 and wherein the aglycosylated IFNα2b further comprises one or more amino acid substitutions or deletions which attenuate the activity of the aglycosylated IFNα2b. Methods are also drawn to generating a polypeptide ligand-attenuated IFNα2b fusion polypeptide in mammalian cells, wherein the polypeptide ligand-attenuated IFNα2b fusion polypeptide has improved heterogeneity and/or enhanced FcRn binding, the method comprising: culturing a recombinant mammalian cell comprising a polynucleotide encoding the polypeptide ligand-attenuated IFNα2b fusion polypeptide wherein T106 of the IFNα2b sequence is replaced with another amino acid or is deleted such that on expression the IFNα2b component of the fusion protein is aglycosylated  because the activity of the aglycosylated IFNα2b is highly variant. As a result, it does not appear that the inventors were in possession of various polypeptides set forth in claims 1-3. 
Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  Applicants are directed to the Revised Interim Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement, Federal Register, Vol. 64, No. 244, pages 71427-71440, Tuesday December 21, 1999.
Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5a. Claims 1-7, 9-17 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 9,636,334.
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘334 patent recites claims directed to methods using polypeptide construct described in the instant application, comprising an antibody that specifically binds to CD38, or antigen binding portion thereof, linked to an attenuated interferonα2b (IFNα2b) comprising at least one attenuating amino acid substitution. Specifically, ‘334 patent at least discloses A145D attenuation mutation of interferon alpha (col. 6, lines 14-17). In addition, anti-CD38 antibody (A10.21) fused to an attenuated aglycosylated human interferon alpha2b (T106A) is disclosed (col. 6, lines 

5b. Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US Patent No. 10,232,041.
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘041 application recites claims directed to methods using polypeptide construct described in the instant application, comprising an antibody that specifically binds to CD38, or antigen binding portion thereof, linked to an attenuated interferonα2b (IFNα2b) comprising at least one attenuating amino acid substitution. Specifically, ‘041 patent at least discloses A145D or A145G attenuation mutation of interferon alpha (col. 5 and 6). In addition, an attenuated aglycosylated human interferon alpha2b (T106A) is disclosed (col. 6, lines 25-32).
5c. Claims 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 of US Patent No. 10,544,199.
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘199 application recites claims directed to methods using polypeptide construct described in the instant application, comprising an antibody that specifically binds to CD38, or antigen binding portion thereof, linked to an attenuated interferonα2b (IFNα2b) comprising at least one attenuating amino acid substitution. Specifically, ‘199 patent at least discloses A145D or A145G attenuation mutation of interferon alpha (col. 5 and 6). In addition, an attenuated aglycosylated human interferon alpha2b (T106A) is disclosed (col. 6, lines 5-10). Claim 20 of the ‘199 patent 
5d. Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 9, 11, 12, 14, 15 and 16 of copending Application No. 16/317, 077.
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘077 application recites claims directed to methods using (treating) polypeptide construct described in the instant application, comprising an antibody that specifically binds to CD38, or antigen binding portion thereof, linked to an attenuated interferonα2b (IFNα2b) comprising at least one attenuating amino acid substitution. 
5e. Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 33-39 of copending Application No. 16/263611.
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘611 application recites claims directed to methods using (treating) polypeptide construct described in the instant application, comprising an antibody that specifically binds to CD38, or antigen binding portion thereof, linked to an attenuated interferonα2b (IFNα2b) comprising at least one attenuating amino acid substitution. Specifically, ‘611 patent application at least discloses A145D or A145G attenuation mutation of interferon alpha2b (p.7) In addition, an attenuated aglycosylated human interferon alpha2b (T106A) is disclosed (p.6).

Conclusion
6. No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645